Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – April 26, 2011 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION REPORTS 2 This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. Effective January 1, 2011, Precision Drilling Corporation (“Precision” or the “Corporation”) began reporting its financial results in accordance with International Financial Reporting Standards (“IFRS”).Prior year comparative amounts have been changed to reflect results as if Precision had always prepared its financial results using IFRS.Please see additional discussion regarding IFRS later in this news release. Precision Drilling Corporation reported net earnings of $66 million or $0.23 per diluted share for the three months ended March 31, 2011 compared to net earnings of $57 million or $0.20 per diluted share for the first quarter of 2010. Financing costs for the first quarter 2011 were $43 million which included a one-time charge of $27 million ($0.07 per diluted share) related to Precision’s repayment of the $175 million 10% senior unsecured notes. Revenue for the first quarter of 2011 totalled $525 million compared to $373 million for the same period of 2010.Earnings before interest, taxes, depreciation and amortization and foreign exchange (“EBITDA”) were $186 million for the first quarter of 2011 compared to $118 million for the first quarter of 2010 (see "Financial Measures Reconciliations" in this news release).The increase in drilling activity both in Canada and the United States, coupled with higher dayrates in both markets in the first quarter of 2011 over the same period of 2010, led to the 41% increase in revenue and 58% increase in EBITDA. Revenue for the fourth quarter of 2010 was $436 million and EBITDA totalled $145 million.First quarter 2011 revenue and EBITDA were higher than the fourth quarter of 2010 due to higher utilization and revenue rates in the Canadian and United States drilling operations as well as in Precision’s other service offerings.Average drilling rig revenue per day increased by US$1,440 in Precision’s United States operations and by $671 in the Canadian operations in the first quarter of 2011 over the fourth quarter of 2010. Kevin Neveu, Precision’s President and Chief Executive Officer, stated:“A prolonged Canadian winter drilling season characterized by the highest utilization since 2006, illustrated the persistent industry shortage of Tier 1 drilling rigs.During the quarter, Precision signed new build rig term contracts for seven additional Tier 1 Super Series rigs for Canada; the majority of which our customers tell us are headed for oil projects when they are completed in late 2011 and early 2012.This brings our 2011 new build rig program to 12 rigs with 11 scheduled to be deployed in the Canadian market and one for the United States market.Consequently, our capital budget has increased to $514 million for 2011 with an additional $81 million to be spent in 2012 to complete the 2011 build program.” 1 “Across North America, approximately 70% of Precision’s rigs working during the first quarter were drilling for oil or liquids rich natural gas targets and over 80% were drilling complex horizontal or directional wells.In the United States over the past nine months, we have seen the strong oil and liquids rich natural gas demand for Tier 1 and Tier 2 rigs continue to absorb rigs that have been released as our customers reduce activity in dry gas resource plays.Precision has redeployed approximately 25 rigs from dry gas plays, such as the Barnett and Haynesville shales, to oil and liquids rich plays such as the Eagle Ford and Permian Basin.While the seven Precision new build rigs announced today are for the Canadian market, Precision continues to see similar customer demand in the United States for additional Tier 1 rigs and expects this interest will result in new build rig contracts as the year progresses.These 12 new build Tier 1 Super Series rigs contracted since the beginning of the year confirms our customers’ confidence in the long-term sustainability and growth of oil drilling in North America.” “Precision’s average active rig count in the United States for the first quarter of 2011 was up three rigs over the fourth quarter of 2010 and 29% over the same period in 2010.Precision’s active rig count in the United States is currently 107 and we expect it to stay at this level or increase modestly over the coming months as Precision’s new build rigs enter the market.If low natural gas prices persist, there is the potential for further regional pullback in gas related activity; however, we would expect most of these rigs to be absorbed by oil and liquids rich natural gas drilling activity as we have seen to date.As demand for Super Series and Tier 2 rigs remains strong, average dayrates in the United States markets continue to modestly improve from previous quarters.” “Canadian drilling activity during the first quarter was at levels that haven’t been reached for several years. Precision averaged 139 rigs operating during the first quarter of 2011, up from 106 rigs during the fourth quarter of 2010 and 113 rigs from the 2010 first quarter.Most of this increase was driven by unconventional horizontal drilling and completion techniques being applied to oil reservoirs in Western Canada.Precision’s current active rig count in Canada is 34 as weather related spring break-up began in late March.We believe that with the exception of the traditional spring break-up reduction of activity, most of the oil related drilling demand will continue into the second half of 2011, which should lead to year-over-year increases in rig utilization for Precision.Higher market dayrates are being realized in Canada because of the strong demand for high performance drilling assets.” “Precision continues to seize market opportunities.During 2010, we contracted and began construction of nine new rigs.Five of these new build rigs are Super Singles, all of which have been delivered.Three of these rigs are working in Canada and two in the United States.Four rigs are Super Triples, three of which are working in the United States while the remaining rig is expected to be deployed in the United States by mid-year 2011.” “For 2011, Precision has contracted for the construction of eight Super Single rigs for Canada, one Super Double rig for Canada and three Super Triple rigs, one for the United States and two for Canada.Several of these new contracts were consummated in the past month as oil and liquids rich gas drilling demand remains strong.The new build rig contracts for 2010 and 2011 have an average term of over three years.Precision is continuing its high value focused organic growth program as we believe there will be additional opportunities for new build Super Series rigs which will provide the High Performance, High Value service that meets and exceeds customer requirements.” “Precision’s Completion and Production Services group also had a very strong quarter.Our service rig fleet worked 17% more hours during the first quarter of 2011 as compared to the previous year quarter.Oil related work is where the vast majority of the service rig hours were achieved during the first quarter of 2011.The segment generated EBITDA of $34 million during the first quarter of 2011, up 77% from last year.This gain was driven by an increase in service rig utilization and average hourly rates as well as strong results from the rentals division.” “During the first quarter, Precision completed the acquisition of Drake Directional Drilling and Drake MWD Services.These two companies, based in the United States, doubled our North American directional drilling capacity and provide Precision with the operational excellence of these two well-respected companies.With the completion of our refinancing efforts, Precision has improved its financial flexibility which will allow us to continue 2 to capitalize on potential opportunities as Precision looks toward continuing to expand its drilling, directional drilling and international presence during 2011”, concluded Mr. Neveu. SELECT FINANCIAL AND OPERATING INFORMATION Three months ended March 31, (stated in thousands of Canadian dollars, except per share amounts) % Change Revenue $ $ EBITDA(1) Net earnings Cash provided by operations Capital spending: Upgrade capital expenditures Expansion capital expenditures Proceeds on sale ) ) ) Net capital spending Net earnings - per share: Basic Diluted Contract drilling rig fleet Drilling rig utilization days: Canada United States International Service rig fleet - Service rig operating hours (1) See “FINANCIAL MEASURES RECONCILIATIONS”. Revenue in the first quarter of 2011 was $152 million higher than the prior year period.The increase was due to a year-over-year increase in rates and utilization days in both Canada and the United States.Revenue in Precision's Contract Drilling Services segment increased by 40% while revenue increased 42% in the Completion and Production Services segment in the first quarter of 2011 compared to the prior year quarter. EBITDA margin (EBITDA as a percentage of revenue) was 35% for the first quarter of 2011 compared to 32% for the same period in 2010.The increase in EBITDA margin was primarily attributable to higher utilizations and higher average dayrates in both Canada and the United States in the first quarter of 2011 versus the prior year period. Precision's term contract position with customers, a highly variable operating cost structure and economies achieved through vertical integration of the supply chain continue to support EBITDA margins. To align with the management of the operating divisions, Precision now considers the camp and catering division to be within the Completion and Production Services segment.Prior period numbers have been restated to reflect this change. In the Contract Drilling Services segment, Precision currently owns 359 contract drilling rigs, including 202 in Canada, 154 in the United States and three rigs in international locations.Precision’s Completion and Production Services segment includes 200 service rigs, 20 snubbing units, 80 wastewater treatment units, 82 drilling and basecamps and a broad mix of rental equipment. 3 During the quarter, an average of 139 drilling rigs worked in Canada and 102 worked in the United States and Mexico totalling an average of 241 rigs.This compares with an average of 204 rigs working in the fourth quarter of 2010 and 193 rigs in the first quarter a year ago. Precision’s 2011 priorities are threefold: 1. Deliver the High Performance, High Value level of services that customers require to drill the technically challenging wells of today’s unconventional resource play exploitation. 2. Focus on North American organic growth.Precision’s 2010 new build rig program included nine rigs.Eight of those rigs are complete and working with the remaining rig projected to be completed and working by the end of the second quarter of 2011.Precision’s 2011 new build rig program currently stands at 12 rigs, all of which are contracted and expected to be completed by mid-2012. 3. Improve financial flexibility, which provides the financial liquidity to be able to continue to seize opportunities to grow the Corporation.In addition to North American organic growth, Precision plans on pursuing both organic growth and acquisition opportunities in the directional drilling and international drilling arena during 2011.During the first quarter of 2011, Precision repaid its $175 million 10% senior unsecured notes and issued $200 million of senior unsecured notes with an eight year term, bearing interest at 6.5% annually.Also, late in the first quarter, Precision completed the acquisition of two directional drilling companies in the United States.These companies typically operate 10 to 14 directional drilling jobs, on a continuing basis. As previously disclosed in the 2010 Management’s Discussion and Analysis and in Note 25 to the December 31, 2010 financial statements, certain Canadian tax authorities have reviewed prior period transactions and on February 9, 2011, the Corporation received a notice of reassessment from Canada Revenue Agency for $216 million relating to a transaction that occurred in the 2005 tax year.As a result of the reassessment, Precision was required to pay $108 million of the reassessed balance. Precision will appeal this reassessment as it vigorously defends what it believes to be a correct filing position related to this transaction. This appeal process could be lengthy and the ultimate outcome of the process is unknown. Oil prices were higher and natural gas prices were lower during the first quarter of 2011 compared with the year ago period.For the first quarter of 2011, West Texas Intermediate crude oil averaged US$94.11 per barrel during the quarter, 20% higher when compared to US$78.58 per barrel in the same period in 2010.AECO natural gas spot prices averaged $3.76 per MMBtu, 24% lower than the first quarter 2010 average of $4.96 per MMBtu. In the United States, Henry Hub natural gas spot prices averaged US$4.17 per MMBtu in the first quarter of 2011, a decrease of 19% over the first quarter 2010 average of US$5.12 per MMBtu. Summary for the three months ended March 31, 2011: •Precision refinanced its $175 million 10% senior unsecured notes with $200 million 6.5% senior unsecured notes due in 2019 reducing future interest payments and extending the period of repayment. •Operating earnings were $123 million and 23% of revenue, compared to $65 million and 18% of revenue in 2010. Operating earnings were positively impacted by the increase in activity and rates in all of Precision’s service offerings in North America over the same period in 2010. •Financial charges were $43 million, an increase of $14 million from the first quarter of 2010 due to the refinancing of a portion of Precision’s long-term debt which required the Corporation to record a charge of $27 million for the make-whole premium under the previously outstanding $175 million 10% senior unsecured notes. •In November 2010, Precision designated its U.S. dollar denominated long-term debt as a hedge against its net investment in its United States operations. As a result, in the first quarter of 2011 the gain on translation of the U.S. denominated long-term debt is recognized in comprehensive income while in the comparative period it was recognized as an expense in the period.During the first quarter, the Canadian dollar strengthened in relation to the U.S. dollar giving rise to a foreign exchange loss of $3 million on the net U.S. dollar denominated monetary position held in the Canadian based operations. 4 •Capital expenditures for the purchase of property, plant and equipment were $65 million in the first quarter, an increase of $57 million over the same period in 2010.Capital spending for the first quarter of 2011 included $36 million for expansion capital and $29 million for the maintenance and upgrade of existing assets. •Average revenue per utilization day for contract drilling rigs increased in the first quarter of 2011 to US$20,864 from the prior year first quarter of US$18,710 in the United States and increased in Canada to $17,820 in the first quarter of 2011 from $15,511 for the first quarter of 2010. The increase in revenue rates for the first quarter in the United States reflects a greater proportion of rigs working under term contracts, the pricing leverage of higher overall industry utilization and increased turnkey revenue compared to the prior year quarter partially offset by idle but contracted rig revenue in 2010.In the United States, for the first quarter of 2011, 70% of Precision’s working rigs were working under term contract compared to 51% in the 2010 comparative period.For the first quarter of 2010 revenue in the United States included US$4 million generated from idle but contracted rigs associated with term customer contracts compared with none during the current quarter.Turnkey revenue for the first quarter of 2011 was US$16 million compared with US$13 million in 2010.In Canada, contract drilling rates have increased from the prior year comparative period which is a reflection of higher rig activity and increased demand for Precision’s rigs.Within Precision’s Completion and Production Services segment, average hourly rates for service rigs were $720 in the first quarter of 2011 compared to $640 in the first quarter of 2010. •Average operating costs per utilization day for drilling rigs increased in the first quarter of 2011 to US$13,537 from the prior year first quarter of US$12,149 in the United States and increased from $8,453 in 2010 to $8,740 in Canada. The cost increase in Canada was primarily due to a labour rate increase that became effective in the fourth quarter of 2010.In the United States, the increase was due to a labour rate increase effective December 2010, and higher repairs and maintenance.Within Precision’s Completion and Production Services segment, average hourly operating costs for service rigs increased to $499 in the first quarter of 2011 as compared to $470 in the first quarter of 2010 primarily due to a labour cost increase which was recovered by a corresponding increase in the revenue rate. •General and administrative expenses were $35 million, an increase of $9 million from the first quarter of 2010, primarily because incentive compensation costs tied to the price of Precision’s common stock increased $8 million over the comparable quarter in 2010. OUTLOOK Precision has a strong portfolio of long-term customer contracts that provides a base level of activity and revenue.Precision expects to have an average of approximately 110 rigs committed under term contracts in North America in the second quarter of 2011, an average of 94 rigs contracted for the third quarter of 2011 and 76 for the fourth quarter of 2011.In Canada, term contracted rigs generate from 200 to 250 utilization days per rig year due to the seasonal nature of well access, whereas in the United States they generate about 350 utilization days per rig year in most regions. For 2011, based on the current position, Precision currently has an average of 36 rigs in Canada under term contract, 61 in the United States and two in Mexico.Since the fourth quarter 2010 earnings release in February 2011, Precision has added term contracts that increased the average for 2011 from 85 rigs to 95 rigs working under term contract and from 33 to 44 rigs under term contract for 2012.For 2012, Precision currently has term contracts in place for an average of 44 rigs, with 28 in Canada and 16 in the United States and Mexico. Capital expenditures are expected to be approximately $514 million for 2011, of which $65 million was expended during the first quarter.The 2011 total includes $121 million for sustaining and infrastructure expenditures and is 5 based upon currently anticipated activity levels for 2011. Additionally, $242 million is slated for expansion capital and includes the cost to complete five of the nine drilling rigs from the 2010 new build rig program and 12 additional new build rigs for 2011. The total capital expenditures also include the cost to upgrade eight to twelve rigs in 2011 and to purchase long lead time items for the Corporation’s capital inventory at an anticipated cost of $151 million. These long lead time items include top drives, masts and engines, that can be used for North American or international new build rig opportunities and rig tier upgrades. Precision expects that the $514 million will be split $442 million for the Contract Drilling segment and $72 million for the Completion and Production Services segment.An additional $81 million of capital expenditures is expected to carry forward to 2012 to complete the 2011 new build rig program. Interest remains very strong for additional Tier 1 Super Series rigs for the United States.Precision believes that customer demand, specifically for the Bakken, Eagle Ford and Permian Basin, will result in additional new build rig opportunities throughout 2011 and we continue to see attractive opportunities to upgrade lower tier rigs.Oil plays in Canada, such as the Cardium and Viking, will also provide additional opportunities for new build rigs during the year. To date in 2011, there has been substantially higher drilling activity in Canada and the United States than in the prior year. Precision believes that oil directed drilling demand will continue to lead rig counts higher in North America.There is also increased liquidity in the capital markets as well as higher oil commodity prices which is providing some of Precision’s customers with cash flow to increase drilling programs.According to industry sources, as at April 21, 2011, the United States active land drilling rig count was up about 24% from the same period in the prior year while the Canadian drilling rig count had increased about 30%.With the year-over-year improvements in rig utilization, there have been recent improvements in spot market dayrates charged to customers in Canada and there continues to be modest improvements in average dayrates in the United States.The improvements in dayrates in Canada and the United States are expected to hold, and possibly improve, for the remainder of 2011. Natural gas production in the United States has remained strong despite reduced drilling activity over the last two years.However with the cold winter in North America, United States natural gas storage levels as at the middle of April 2011 are near the five-year average and 9% below storage levels of a year ago.This also strongly influences Canadian activity since Canada exports a significant portion of its natural gas production to the United States. The increase in oil and liquids rich natural gas drilling in areas like the Permian Basin, Bakken and Eagle Ford have been strong and the United States oil rig count as at April 21, 2011 is 78% higher than it was a year ago.On average, Precision has more equipment working in oil related plays than at any time in the last 20 years, while approximately 30% of Precision’s active rig count is drilling for natural gas targets. With high storage levels, consistent production and the view that North America has an oversupply of natural gas, gas prices have remained at relatively low levels.To date, customer changes in natural gas drilling plans are reflected in a decline in the rig count targeting dry gas plays.If low natural gas prices continue, Precision and the North American drilling industry could see a further reduction in demand for natural gas drilling.With the current demand for oil and liquids rich natural gas drilling, Precision believes further reductions in natural gas directed drilling would continue to be mostly offset by increases in oil and liquids rich natural gas drilling. Despite near term challenges, the future of the global oil and gas industry remains promising. For Precision, 2011 represents an opportunity to demonstrate our value to customers by providing High Performance, High Value services that deliver low customer well costs and strong margins to Precision. 6 As of January 1, 2011, Precision began reporting its financial statements under IFRS and future financial statements will be required to be prepared in compliance with IFRS as if Precision had always followed these standards.Certain first-time adoption elections were made which impact the opening balance sheet amounts and those key first-time elections are discussed in the 2010 annual Management’s Discussion and Analysis.For the three month period ended March 31, 2011, Precision is required to prepare reconciliations from Canadian Generally Accepted Principles that existed up to December 31, 2010 to IFRS balances and to provide a greater amount of financial statement disclosures.As a result, financial statements with related notes will be filed with securities commissions at a later date. CONSOLIDATED FINANCIAL RESULTS Three months ended March 31, (stated in thousands of Canadian dollars, except where indicated) % Change Revenue $ $ Expenses: Operating General and administrative EBITDA(1) Depreciation Operating earnings(1) Finance charges Foreign exchange ) n/m Earnings before income taxes Income taxes ) n/m Net earnings $ $ Net earnings per diluted share $ $ (1) See “FINANCIAL MEASURES RECONCILIATIONS”. n/m calculation not meaningful. SEGMENTED FINANCIAL RESULTS To align with the management of the operating divisions, Precision now considers the camp and catering division to be within the Completion and Production Services segment.Precision views its corporate segment as a support function that provides assistance to more than one segment.Beginning with the current quarter Precision has included United States based corporate costs, previously included in Contract Drilling Services, in the Corporate and Other segment.Prior period numbers have been restated to reflect these changes.Precision’s operations are reported in two segments; the Contract Drilling Services segment includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment includes the service rig, snubbing, rental, camp and catering and wastewater treatment divisions. 7 Three months ended March 31, (stated in thousands of Canadian dollars) % Change Revenue: Contract Drilling Services $ $ Completion and Production Services Inter-segment eliminations ) ) ) $ $ EBITDA:(1) Contract Drilling Services $ $ Completion and Production Services Corporate and other ) ) ) $ $ (1) See “FINANCIAL MEASURES RECONCILIATIONS”. SEGMENT REVIEW OF CONTRACT DRILLING SERVICES Three months ended March 31, (stated in thousands of Canadian dollars, except where indicated) % Change Revenue $ $ Expenses: Operating General and administrative EBITDA(1) Depreciation Operating earnings(1) $ $ Operating earnings as a percent of revenue % % Drilling rig revenue per utilization day in Canada $ $ Drilling rig revenue per utilization day in the United States(2) US $ US $ (1) See “FINANCIAL MEASURES RECONCILIATIONS”. (2) Includes revenue from idle but contracted rig days and lump sum payouts. Three months ended March 31, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 61
